Exhibit 10.19

 

AAMES FINANCIAL CORPORATION

EXECUTIVE SEVERANCE PLAN

Amended and Restated as of August 4, 2005

 

Aames Financial Corporation (the “Company”) has adopted the Aames Financial
Corporation Executive Severance Plan (the “Plan”) which describes the severance
compensation and benefits, if any, which the Company will pay upon the
termination of employment of certain highly-compensated, key employees.

 

I. PURPOSE

 

1.1. General Purpose. This Plan is intended to provide severance benefits to
certain highly compensated, key employees of the Company who are terminated by
the Company without Cause, or who resign voluntarily for Good Reason, as defined
herein. This Plan amends and supersedes all prior severance plans applicable to
Employees, as defined herein, including the Aames Financial Corporation
Executive Severance Plan adopted September 18, 2003.

 

1.2. Coverage Under ERISA. This Plan is an “employee welfare benefit plan”
providing severance benefits, as defined in the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”). Benefits under the Plan are not
vested and shall not be due or payable unless the employee meets all the
requirements for eligibility set forth in Article III.

 

1.3. Plan Not Guarantee of Employment. The Plan does not constitute a guarantee
of employment by the Company, and participation in the Plan will not give any
individual the right to be retained in the employ of the Company, nor any right
or claim to any benefit under the Plan, unless such right or claim has
specifically arisen under the Plan. The Company reserves all of its rights to
discharge employees at-will or to amend or modify any of the terms and
conditions of their employment.

 

1.4. Other Plans. The Plan supersedes any and all severance plans, programs,
arrangements or policies of the Company, whether written or oral, pursuant to
custom or informal understanding, except any written employment agreement,
severance agreement, retention agreement, or change in control agreement between
an individual employee and an Company. This Plan shall not be construed to
adversely affect a Participant’s rights under the terms of any option on stock
of the Company or any other award based on the stock of the Company.

 

II. DEFINITIONS

 

2.1. Defined Terms. Whenever used in this Plan, unless the context clearly
indicates otherwise, the following words shall have the following meanings:

 

“Administrator” means the Plan Administrator appointed by the Company pursuant
to Section 5.1.

 

“Board” means the Board of Directors of the Company or any administrative
committee appointed by the Board.



--------------------------------------------------------------------------------

“Cause” exists when a Participant shall have: (i) been determined by a court of
law to have committed any felony including, but not limited to, a felony
involving fraud, theft, misappropriation, dishonesty, embezzlement, or any other
crime involving moral turpitude, or if the Participant shall have been arrested
or indicted for violation of any criminal statute constituting a felony,
provided the Company reasonably determines that the continuation of the
Participant’s employment after such event would have an adverse impact on the
operation or reputation of the Company or its affiliates; (ii) committed one or
more acts of gross negligence or willful misconduct, either within or outside
the scope of his employment that, in the good faith opinion of the Board,
materially impair the goodwill or business of the Company or cause material
damage to its property, goodwill, or business, or would, if known, subject the
Company to public ridicule; (iii) refused or failed to a material degree to
perform his/her duties; (iv) violated any material written Company policy
provided to the Participant during or prior to the term of employment; or
(v) failed to meet applicable minimum production goals, or performance
objectives or goals, if any.

 

“Change in Control” shall be deemed to occur if, (i) any “person” (as that term
is used in Sections 13 and 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) is or becomes the beneficial owner (as that term
is used in Section 13(d) of the Exchange Act), directly or indirectly, of 50% or
more of either the outstanding shares of common stock or the combined voting
power of the Company’s then outstanding voting securities entitled to vote
generally, (ii) the Company is merged, consolidated or reorganized into or with
another corporation or another legal entity and, as a result of such merger,
consolidation or reorganization, less than 50% of the combined voting power of
the then-outstanding securities of such corporation or entity immediately after
such transaction is held in the aggregate by the holders of the combined voting
power of the securities of the Company entitled to generally in the election of
directors of the Company immediately prior to such transaction,
(iii) individuals who constitute the Board of Directors at the beginning of such
period cease for any reason to constitute at least a majority thereof, unless
the election or the nomination for election by the Company’s shareholders of
each new director was approved by a vote of at least three-quarters of the
directors then still in office who were directors at the beginning of the period
or (iv) the Company undergoes a liquidation or dissolution or a sale of all or
substantially all of the assets of the Company. No merger, consolidation or
corporate reorganization in which the owners of the combined voting power of the
Company’s then outstanding voting securities entitled to vote generally prior to
said combination, own 50% or more of the resulting entity’s outstanding voting
securities shall, by itself, be considered a Change in Control.

 

“Company” means Aames Financial Corporation, together with each of its
wholly-owned subsidiaries whose Boards of Directors have approved participation
in this Plan.

 

“Corporate Management Committee” means certain members of executive management
of the Company appointed by the Chief Executive Officer and approved by the
Board. A list of members of the Corporate Management Committee who are
Participants shall be identified on Appendix A.

 

Page 2 of 11



--------------------------------------------------------------------------------

“Designated Executive Officer” means the certain executive officers identified
on Appendix A.

 

“Employee” means any employee who is a member of senior or executive management
of the Company other than the President and Chief Executive Officer.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and regulations issued thereunder.

 

“Good Reason” means the occurrence of: (i) a reduction by the Company in the
Participant’s annual base salary or any material adverse change in the terms or
conditions of Participant’s aggregate annual bonus and/or quarterly bonus
plan(s), if any, from that in effect on the date thereof, if any, which change
is not pursuant to a program applicable to all comparably situated Employees of
the Company; or (ii) the relocation of the Participant’s principal place of
employment to a location outside of Orange County or Los Angeles County,
California and which location is more than fifty (50) miles from the
Participant’s principal residence.

 

“Participant” means any Employee who has been designated by the Board as being
eligible for benefits under this Plan and who has agreed in writing to be bound
by the terms and conditions of this Plan. A list of Participants shall be
contained in Appendix A.

 

“Plan Year” means the fiscal year of the Plan and is the twelve (12) month
period ending December 31, of each year.

 

“Salary” means a Participant’s regular annual base salary from the Company as in
effect on his date of termination, exclusive of bonus and all other forms of
incentive or supplemental compensation.

 

III. PARTICIPATION

 

3.1. Eligibility for Benefits. A Participant is eligible for benefits under this
Plan if the Company terminates his employment without Cause, or the Participant
terminates his employment voluntarily for Good Reason within sixty (60) days
after he knew or should have known of such Good Reason, and no provision of
Section 3.2 results in loss of eligibility.

 

3.2 Loss of Eligibility. A Participant will not be eligible for benefits under
this Plan if:

 

(a) he voluntarily resigns his employment, without Good Reason, except pursuant
to the terms of a Company-initiated layoff program which affirmatively solicits
such Participant’s resignation;

 

(b) he ceases to be an Employee as a result of disability, normal retirement or
death;

 

(c) he ceases to be an Employee as a result of discharge for Cause;

 

Page 3 of 11



--------------------------------------------------------------------------------

(d) if the Company acquires knowledge of facts after the date of termination of
Participant’s employment which, if known prior to termination, would have
resulted in the discharge of Participant’s employment for Cause. In such case,
Participant shall return upon written demand all benefits received pursuant to
this Plan; or

 

(e) Participant violates the material terms of any employment agreement between
Participant and Company, including, without limitation, the terms of any
provisions prohibiting the use, disclosure or other misappropriation of the
Company’s confidential and/or trade secret information; or

 

(f) Participant violates the terms of or revokes the Severance and Release
Agreement.

 

IV. SEVERANCE BENEFITS

 

4.1. Benefits. The severance benefit for Participants who are eligible for
benefits under Section 3.1 and who have not lost eligibility under Section 3.2
as set forth in either subsection (a), (b) or (c) below:

 

(a) Regular Severance: The regular severance benefit shall be equal to six
(6) months’ Salary, or if a Participant has been employed for less than six
(6) months, one (1) months’ Salary for each month of service as a full-time
Employee;

 

(b) Corporate Management Committee Severance: If a Participant is a member of
the Company’s Corporate Management Committee and is terminated without Cause, or
the Participant terminates his employment for Good Reason within sixty (60) days
after he knows or should known of such Good Reason, the severance benefit
available shall be in lieu of the severance benefit described in subsection (a)
above and (c) below, equal to

 

(i) twelve (12) months’ Salary or if a Participant has been employed for less
than twelve (12) months, one (1) months’ Salary for each month of service as a
full-time Employee, plus

 

(ii) an additional twelve (12) months’ Salary, if the Participant is an
Executive Vice President, other than a Designated Executive Officer, and the
termination occurs within ninety (90) days following a Change in Control, plus

 

(iii) an annual bonus (the “Pro-Rated Bonus”) equal to the target annual bonus
of the Participant for the year in which employment is terminated, based upon
the Participant’s targeted bonus for that year, the Company’s achievement
against the Company’s annual business plan through the quarter ending on or
immediately prior the date employment terminates, the Participant’s performance
during the pro-rated bonus period and other factors set forth in the Company’s
Executive Bonus Plan) multiplied by a fraction, the numerator of which is the
number of days elapsed in the year in which Participant’s employment terminates
of and the denominator of which is three hundred sixty-five (365); or

 

Page 4 of 11



--------------------------------------------------------------------------------

(c) Designated Executive Officer Severance: If a Participant is a Designated
Executive Officer and is terminated without Cause, or the Participant terminates
his employment for Good Reason within sixty (60) days after he knows or should
known of such Good Reason, the severance benefit available shall be in lieu of
the severance benefit described in subsection (a) and (b) above, equal to (i)
twenty-four (24) months’ Salary or if a Participant has been employed for less
than twelve (12) months, one (1) months’ Salary for each month of service as a
full-time Employee, plus (ii) an annual bonus (the “Pro-Rated Bonus”) equal to
the target annual bonus of the Participant for the year in which employment is
terminated, based upon the Participant’s targeted bonus for that year, the
Company’s achievement against the Company’s annual business plan through the
quarter ending on or immediately prior the date employment terminates, the
Participant’s performance during the pro-rated bonus period and other factors
set forth in the Company’s Executive Bonus Plan) multiplied by a fraction, the
numerator of which is the number of days elapsed in the year in which
Participant’s employment terminates of and the denominator of which is three
hundred sixty-five (365).

 

(d) No Additional Benefits. This Plan does not provide for the continuation of
any other Company benefits upon termination of employment. Accordingly, unless
the terms of the relevant benefit plans provide otherwise, on the date a
Participant’s employment terminates all benefits shall terminate, credited
service under any pension plan sponsored by the Company or any of its
subsidiaries or affiliates shall cease to accrue and all contributions to any
plan, including without limitation any 401(k) plan, shall cease.

 

4.2. Payment of Benefits.

 

(a) Subject to Section 3.2, Section 4.2(b) and Section 4.3, severance benefits
under Sections 4.1(a), 4.1(b)(ii) and 4.1(c)(i) shall be paid to the Participant
in equal semi-monthly installments in accordance with the Company’s regularly
scheduled pay periods, without interest, commencing with the date that would
have been the Participant’s next regular pay date following seven (7) days after
Participant’s execution and delivery of the Release described in subsection
(b) below, and severance benefits under Sections 4.1(b)(iii) and 4.1(c)(ii)
shall be paid within thirty (30) days, but not sooner than seven (7) days, after
Participant’s execution and delivery of the Release required by subsection
(b) below, without interest.

 

(b) Severance benefits shall be conditioned upon: (i) the Participant’s
remaining current on all of such Participant’s debts to the Company, including
but not limited to amounts owing on the Participant’s Company charge account, if
any; (ii) the Participant’s execution and delivery to the Administrator of a
Severance and Release Agreement within the time period specified therein and the
expiration of the seven (7) day right of revocation with respect thereto, in the
form substantially similar to the form annexed hereto as Appendix B, which may
be amended by the Administrator from time to time); and (iii) no loss of benefit
eligibility pursuant to Section 3.2 .

 

4.3. Withholding. All payments with respect to a Participant under the Plan will
be subject to such deductions as may be required to be made pursuant to law,
government regulations or order, or by agreement with or consent of the
recipient. All tax liability of the recipient resulting from the payments under
the Plan shall be the responsibility of the recipient.

 

4.4. Other Benefits. The Severance Benefit to which a Participant is entitled
under this Section 4 shall be payable in addition to, and not in lieu of, all
other compensation and

 

Page 5 of 11



--------------------------------------------------------------------------------

benefits accrued by the Participant that are not conditioned upon the
Participant’s involuntary termination of employment, including but not limited
to, accrued vacation pay and benefits payable under any life insurance, medical
or disability plan. A Participant’s coverage under any life, medical, accidental
death and dismemberment, long-term disability and other welfare benefit plan
maintained by the Company shall cease upon the termination of the Participant’s
employment, notwithstanding his or her receipt of a Severance Benefit under the
Plan, subject to the Participant’s rights, if any, under the terms of such plans
to extend, convert or otherwise continue coverage following termination of
employment. Benefits under the Plan shall not be taken into account for purposes
of eligibility, vesting or benefit accrual under any qualified or non-qualified
retirement or deferred compensation plan maintained by the Company, and active
participation in all such plans shall cease as of the date of his or her
termination of employment.

 

4.5. Mitigation. The benefits provided under this Article IV are the maximum
benefits that the Company will pay under the Plan as a result of termination of
employment. To the extent that a federal, state or local law requires the
Company to make a payment to a Participant because of failure to provide
sufficient notice of termination, the amount of benefits due under this Plan
shall be reduced by the benefits required to be paid under such law. Further,
the benefits payable under this Plan shall be the sole and exclusive benefit
payable to a Participant upon termination of employment from the Company. No
legal obligation is created by this Plan document to pay benefits greater than
the benefit determined in accordance with the two preceding sentences.

 

4.6. Death of Participant. In the event a Participant dies after payments have
commenced but before completion of all payments under Section 4.1, the remaining
payments shall be paid to his estate within ninety (90) days following the
Administrator’s receipt of such documentation as it may require evidencing the
Participant’s death.

 

4.7. Documentation and Claim for Benefits. Normally, the Company shall inform a
Participant of his eligibility for benefits hereunder, which case Participant
will be presented with the Release referred to in Section 4.2(b) above. Any
other Participant who believes he is eligible for benefits may file a claim for
benefits by submitting to the Administrator a written request for benefits,
pursuant to Section 5.9, below.

 

V. ADMINISTRATION

 

5.1. Administrator. As defined in Section 3(16)(A) of ERISA, the Administrator
of the Plan shall be the Compensation Committee of the Board, or such other
person as the Board may from time to time designate. The Administrator shall be
charged with the interpretation, administration and operation of the Plan.

 

5.2. Delegation of Duties. The Administrator may delegate to any person or
persons, severally or jointly, the responsibility for the preparation and filing
of all disclosure material and reports which the Administrator is required to
file by law, and the responsibility for the day to day operation of the Plan.

 

Page 6 of 11



--------------------------------------------------------------------------------

5.3. Rules and Regulations. The Administrator, subject to the provisions of the
Plan, may adopt such rules and regulations as he deems necessary to carry out
the provisions of the Plan.

 

5.4. Notice to Employees. The Administrator shall cause to be furnished to each
Participant who so requests a copy of a summary of the Plan and any amendments
thereto. Such summary shall set forth the Participant’s rights and duties with
respect to the benefits available under the Plan. Any decisions of the
Administrator respecting an Employee’s right to become a Participant or the
right of a Participant to benefits under the Plan shall be furnished to the
Employee or Participant in writing.

 

5.5. Administrative Discretion. The Administrator shall have discretion to
select an Employees to become a Participant under the Plan (where upon such
Employee’s name shall be added to Appendix A), to remove Employees as
Participants under the Plan (where upon such Employee’s name shall be removed
from Appendix A) and to make all determinations with respect to an Employee’s
eligibility for benefits under this Plan. The Administrator shall have full
power to interpret the terms of the Plan, and any decision it makes with respect
to eligibility or ineligibility, and a Participant’s or his beneficiary’s rights
or benefits shall be final and binding and shall be entitled to the maximum
deference permitted by law. The Administrator shall be responsible for the
ongoing administration of Plan benefits, including evaluation of the
Participant’s continued entitlement to benefits, processing claims and paying
benefits.

 

5.6. Government Reports. The Administrator shall cause to be submitted annually
to the Secretary of Labor and other required governmental agencies the reports
and statements, if any, required under ERISA.

 

5.7. Compensation and Expenses of Administrator. The Administrator shall serve
without compensation for his services as such, but all expenses of the Plan and
the Administrator shall be paid by the Company.

 

5.8. Indemnification. The Company shall indemnify the Administrator and hold him
harmless from any and all claims, losses, damages, expenses (including
reasonable fees of counsel approved by the Company), and liability (including
any reasonable amounts paid in settlement with the Company’s approval), arising
from any act or omission of such Administrator except when the same is
judicially determined to be due to the gross negligence or willful misconduct of
such Administrator.

 

5.9. Benefit Claims Procedure. In accordance with Section 503 of ERISA and the
regulations of the Secretary of Labor prescribed thereunder:

 

(a) All claims for benefits under this Plan shall be filed in writing with the
Administrator in accordance with this Section 5.9, or as otherwise provided in
written procedures which may be established by the Administrator.

 

(b) The Administrator shall, within a reasonable period of time not to exceed
ninety (90) days after receipt of a written claim for benefits, provide a
written benefit determination to the claimant along with any information
required by law or the procedures which may be established by the Administrator
shall. If special circumstances require an extension of time for processing the
claim, the Administrator

 

Page 7 of 11



--------------------------------------------------------------------------------

shall furnish the claimant a written notice of such extension prior to the
expiration of the 90-day period. The extension notice shall indicate the special
circumstances requiring the extension and the date by which the plan expects to
render the benefit determination, which date shall not be more than one hundred
eighty (180) days after the Administrator’s receipt of the claim for benefits.

 

(c) The claimant shall have a reasonable opportunity to appeal an adverse
benefit determination to the Administrator, under which there will be a full and
fair review of the claim and the adverse benefit determination. The claimant
shall have sixty (60) days after his receipt of the adverse benefit
determination within which to appeal the determination. The claimant may submit
written comments, documents, records, and other information relating to the
claim for benefits, and the Administrator shall take the same into account in
conducting its review without regard to whether such information was submitted
or considered in the initial benefit determination. The claimant shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits. The Administrator will notify the claimant of the Plan’s benefit
determination on review within a reasonable period of time, not to exceed sixty
(60) days after receipt of the claimant’s request for review. If special
circumstances require an extension of time for processing the claim, the
Administrator shall furnish the claimant with a written notice of such extension
prior to the expiration of the sixty (60)-day period. The extension notice shall
indicate the special circumstances requiring the extension and the date by which
the Plan expects to render the benefit determination, which date shall not be
more than one hundred twenty (120) days after the Administrator’s receipt of the
request for review.

 

VI. MISCELLANEOUS

 

6.1. Right to Amend or Terminate.

 

(a) The Company reserves the right to amend, modify or terminate the Plan, in
whole or in part, at any time for any reason; provided, however, that any such
amendment, modification or termination shall not detrimentally affect the right
of any Participant to claim benefits under the provisions of Article IV if the
Participant’s termination of employment occurred prior to the date of adoption
by the Company of such amendment, modification or termination or until 180 days
after the date of adoption by the Company of such amendment, modification or
termination, and delivery of written notice of such amendment, modification or
termination to the Participant. No amendment or modification and no termination
of the Plan shall be effective unless and until the action to be taken is set
forth in a written document, which is ratified or approved by the Board. By
adoption of the Plan, each subsidiary has delegated to the Board its right to
adopt any amendment, modification or termination of the Plan, and to the
Administrator the right to decide all matters affecting its Employees (subject
to the foregoing provisions of this paragraph (a) limiting the Board’s authority
to amend, modify or terminate the Plan). Each subsidiary adopting this Plan
reserves the right to withdraw from further participation in this Plan at any
time by action of its board of directors; provided, however, that any such
withdrawal shall not detrimentally affect the right of any Participant to claim
benefits under the provisions of Article IV if the

 

Page 8 of 11



--------------------------------------------------------------------------------

Participant’s termination of employment occurred prior to the date of adoption
by the board of directors of the subsidiary of such withdrawal.

 

6.2. Benefits Payable from General Assets. Benefits payable hereunder shall be
paid as needed solely from the general assets of the Company, to the extent
available, and no person entitled to payment hereunder shall have any claim,
right, security interest, or other interest in any fund, trust account,
insurance contracts or other asset of the Company which may be looked to for
such payment.

 

6.3. No Contract for Continued Services. The Plan shall not be construed as
creating any contract for continued services between the Company and any
Employee or Participant, and nothing herein contained shall give any Employee or
Participant the right to be retained as an Employee of the Company or affect the
Company’s right to terminate an Employee at any time for any reason. Nothing
herein shall be deemed to amend, modify or delete the Company’s policy of
at-will employment.

 

6.4. Governing Law. This Plan shall be construed, administered and enforced in
accordance with ERISA.

 

6.5. Definition of Words. Feminine pronouns shall be substituted for those of
the masculine form, the plural shall be substituted for the singular, and
vice-versa, in any place or places herein where the context may require such
substitution or substitutions.

 

Page 9 of 11